Citation Nr: 0118621	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-02 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 9, 1994 to August 
29, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, denying the 
veteran's claim seeking entitlement to Chapter 30 educational 
benefits.  The veteran and her mother appeared at a hearing 
before a Member of the Board at the New Orleans RO in May 
2001.  At that hearing, the veteran submitted additional 
evidence for which she signed a waiver of RO consideration.


FINDINGS OF FACT

1.  The veteran served on active duty from May 9, 1994 to 
August 29, 1996, when she was honorably discharged for a 
convenience of the Government.  Her DD Form 214 reflects that 
the separation authority was "MILPERSMAN 3620200" and the 
narrative reason for separation was "PREGANANCY OR 
CHILDBIRTH."

2.  According to the information contained in the claims file 
from the Department of Defense (DOD), the veteran's original 
term of enlistment was three years.

3.  The veteran's discharge was voluntary.

4.  The veteran was not discharged because of a service-
connected disability; a preexisting physical or mental 
condition not characterized as a disability; for hardship, or 
for the convenience of the Government after serving 30 
continuous months of a three year enlistment, or as the 
result of a reduction in force, as determined by the 
Secretary of the Navy.


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3011(a)(1)(A) (West Supp. 
2000); 38 C.F.R. § 21.7042 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information and evidence necessary to 
substantiate the claim.  When the veteran testified before 
the member of Board in May 2001, the veteran was given notice 
of the evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran's DD 214 and computer-generated information for 
Department of Defense are of record.  A hearing was conducted 
before a Member of Board and the transcript associated with 
the claims folder.

The veteran contends that she is entitled to receive 
educational assistance under the Chapter 30 program.  The 
veteran asserts that she was unable to complete her original 
term of enlistment because her mother was unable to continue 
caring for her first child and she would have to give that 
child as well as the child she was pregnant with up for 
adoption if she stayed on duty.  According to the veteran, 
the actual reason for her discharge was hardship.  However, 
she maintains that she was advised by the Navy that a 
pregnancy discharge was better than a hardship discharge and 
she was not informed that if she chose a pregnancy discharge 
over hardship discharge that she would lose her education 
benefits.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) a physical or mental disorder not characterized as 
a disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty; 
(5) the convenience of the Government as a result of a 
reduction in force; (6) the convenience of the Government 
after completing at least 20 continuous months of active duty 
if her initial obligated period of active duty was less than 
3 years; (7) for convenience of the Government after 
completing at least 30 continuous months of active duty if 
her initial obligated period of active duty was at least 
three years.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
21.7042(a)(5) (2000).

Here, evidence of record indicates that she served 
approximately 27 months on active duty out of a three-year 
enlistment.  At the outset, the Board notes that the veteran 
does not contend nor does the record show that she was 
discharged due to service-connected disability, a pre-
existing medical condition, and/or physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty.  Rather, 
the veteran essentially contends that she was discharged for 
a hardship.  Alternatively, the Board must consider if the 
veteran was discharged for the convenience of the Government 
and met required criteria.

Information contained in the claims file to include the DD 
214 and computer generated data from DOD reflects that the 
veteran's original term of enlistment was three years, but 
she was discharged after serving 27 months and 21 days.  
According to her DD Form 214, the separation authority was 
"MILPERSMAN 3620200" and the narrative reason for separation 
was "PREGNANCY OR CHILDBIRTH."  According to the Naval 
Military Personnel Manual (MILPERSMAN), part 3620200, one of 
the types of separation by reason of convenience of the 
Government is for Pregnancy/Childbirth.  Other reasons for 
discharge in the manual include Parenthood and Hardship.  
Discharges under that part are voluntary.  According to her 
DD Form 214, the veteran was discharged for the reason of 
Pregnancy or Childbirth, not for Hardship.  

In applying the applicable law and regulation, it is clear 
that the veteran was obligated to serve for three years and 
served less than 30 months.  As such, in order for 
eligibility to be established for Chapter 30 benefits, the 
evidence would have to show that she was discharged 
involuntarily for the convenience of the Government as the 
result of a reduction in force.  As previously noted, her 
discharge was voluntary.  In addition, as set forth above, 
she was not discharged for Hardship.  Thus, her reason for 
discharge does not fall within those listed in 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5).

In reaching this decision the Board notes the veteran's 
assertion that she has been given erroneous information 
concerning eligibility for Chapter 30 educational benefits 
and that she did not understand that accepting the pregnancy 
discharge versus hardship discharge would result in her loss 
of educational benefits.  The United States Court of Appeals 
for Veterans Claims (Court) in Harvey v. Brown, 6 Vet. App. 
416, 424 (1994), determined that the remedy for breach of any 
obligation of a service branch to provide accurate 
information about eligibility before and after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  See 
also, McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The law 
is quite specific as to the qualifications for eligibility 
for educational benefits.  Based on the foregoing, the Board 
finds that the veteran has not met the basic eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 
3011; 38 C.F.R. § 21.7042.  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  According, the 
veteran's claim must be denied.

Finally, the Board observes that the veteran has claimed 
entitlement to refund of Chapter 30 benefits.  However, the 
Board is unable to take any action with respect to a claim 
for a refund.  The veteran should entertain the possibility 
of requesting such from the relevant service department.


ORDER

The appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

